DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No IDS was filed.

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
In claim 1, the recitation of “the ending of the upward pipe is connected with the turbine by means of an impulse accelerator consisting of a controlled valve provided to convert the thermal agent from liquid to gaseous phase, a control device which manages the valve open- close duration and frequency in order to oscillate steam of the thermal agent at a resonant frequency, and a turbine-directed nozzle that accelerates steam of the thermal agent that is sprayed through the valve,” as within the context of 
Claims 2-5 are allowed due to dependency on claim 1.
With respect to the prior art, Schwark (US 20130333383) is exemplary of the basic geothermal system at issue.  Schwark (Fig. 14) teaches a geothermal energy device comprises downward and upward pipes (38/42) placed in a borehole, unilaterally closed only from the ground surface that are filled with a fluid thermal agent (the working fluid—see [118]) and connected to each other with a heat exchanger (at portion 34) in the depth of the borehole, and on the downward pipe on the ground surface there is also installed a down pushing pump (76) for the thermal agent and it’s steam condensate (from 80), and the end of the upward pipe on the ground surface is connected with a steam turbine (70), which in its turn, is connected to the said pump (76) by means of a pipeline (as shown) and a steam condenser (80) for condensation and delivery to the pump (76) of exhaust steam passed through the turbine (70).  US 20120312545 (Fig. 2; [7]) and US 20090126923 (Fig. 1; [33]) teach the same.
Wynn US 20150330670 is a similar reference teaching the downward pipe is equipped with at least one, or several sequential mechanical non-return valves (207, Figs. 4-5 [50]).  It is considered obvious to combine Wynn with any of the foregoing references to prevent backwards flow of working fluid in the downward pipe using a non-return valve as taught by Wynn.  
It is not considered obvious to modify any of the foregoing so as to teach “the ending of the upward pipe is connected with the turbine by means of an impulse 
With respect to this limitation, Copeland US 20200263568 teaches actuation of similar valves paired with nozzles at a specific frequency (see nozzle 526, Fig. 23 [114]), but this is in particular for a turbine operating on two different working fluids and having multiple inlets, which is not like the geothermal systems described above.  Roskilly et al. US 20190055898 teaches pulsating a valve/nozzle (551, Fig. 5), but this is done to counteract pressure variations experienced by a turbine, when the turbine is being fed a separate intermittent source of working fluid (500) (see [70, 71, and 76]).  Gründl et al. US 20100011766 teaches a similar Rankine cycle system (Fig. 1) having a Laval nozzle (20) downstream of a valve (18), but this valve (18) is merely a typical control valve that opens depending on steam pressure and temperature (see [58]). Sutherland US 20090277152 (Figs. 1-3) teaches a Laval nozzle (30A) with a valve for feeding working fluid to a turbine (18) (see [8, 39, 40, and 48], and the valve (30A) may be oscillated [40]; however, the valve (30A) is oscillated because the system has a storage tank (21D) that allows a pulsed operating mode, so the valve is similarly pulsed to offset the effects of the working fluid pulsed from the storage tank (21D) [40].  This is not commensurate in scope with the geothermal systems described above, and even if it were somehow applicable to those systems, it still fails to teach “an impulse accelerator consisting of a controlled valve provided to convert the thermal agent from 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract of the disclosure is objected to because it is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claims 1-5 are objected to because of the following informalities:  
In claim 1, line 1, “downward and upward pipes” should be improved to “a downward pipe and an upward pipe” for claim readability and ease of understanding.
In claim 1, line 3, “at this” should be removed.
In claim 1, line 6, “it’s” (i.e., “it is”) appears to be an error in lieu of “its” and should be changed.
In claim 1, line 7, “in its turn,” should be deleted for better grammar/readability, and “the said” is redundant (only use “said” or “the” but not both like in “the said”).
In claim 2, line 1, “the said” is redundant (only use “said” or “the” but not both like in “the said”).

In claim 3, “pipe, performed” is a bit awkward and the claim as a whole should be changed to “. . . the impulse accelerator valve is an electromagnetic or electro-mechanical controllable valve” or the like.
In claim 3, the claim should end with a period.
In claim 4, the claim should end with a period.
In claim 4, line 2, “pipe designed” should be “pipe is designed.”
Appropriate correction is required.
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (on p. 3). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: on p. 4, line 7, “placeed” appears to be an error in lieu of “placed.”
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746          


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Tuesday, January 4, 2022